[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          MAY 17, 2012
                                     No. 11-14193
                                                                           JOHN LEY
                               ________________________
                                                                            CLERK

                       D. C. Docket No. 1:10-cv-00192-SPM-GRJ

NATIONAL ORGANIZATION FOR MARRIAGE INC.,

                                                                          Plaintiff – Appellant,

                                             versus

SECRETARY, STATE OF FLORIDA,
JORGE L. CRUZ-BUSTILLO,
in his official capacity as chair of the
Florida Elections Commission,
et al.,

                                                                      Defendants – Appellees.

                               ________________________

                       Appeal from the United States District Court
                           for the Northern District of Florida
                             _________________________

                                        (May 17, 2012)

Before WILSON, ANDERSON, and HIGGINBOTHAM,* Circuit Judges.


       *
                 Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth
Circuit, sitting by designation.
PER CURIAM:

       We affirm essentially for the reasons indicated by the district court1 and for

the reasons that the First Circuit in National Organization for Marriage v. McKee,

649 F.3d 34 (1st Cir. 2011), cert. denied, 132 S. Ct. 1635 (2012), rejected the same

challenges. Furthermore, with respect to Plaintiff’s overbreadth challenge

regarding disclosure requirements, Part IV of the majority opinion in Citizens

United v. Federal Election Commission, 130 S. Ct. 876 (2010), is controlling.2

       AFFIRMED.




       1
               We note that the district court, having rejected the as-applied vagueness challenge,
need not have addressed the facial vagueness challenge at all. See Holder v. Humanitarian Law
Project, 130 S. Ct. 2705, 2719 (2010) (explaining that “the rule that ‘a plaintiff who engages in
some conduct that is clearly proscribed cannot complain of the vagueness of the law as applied to
the conduct of others’ . . . makes no exception for conduct in the form of speech”) (quoting
Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495 (1982) (alteration
omitted)); U.S. v. Di Pietro, 615 F.3d 1369, 1371-72 (11th Cir. 2010) (same).
       2
                At oral argument for the first time, Plaintiff attempted to draw a distinction
between the specific disclosure requirements at issue in Citizens United and those at issue in this
case. Even at oral argument Plaintiff made only conclusory assertions without pointing to any
specific disclosure requirement at issue here that was more onerous than those in Citizens
United. However, we need not examine that possibility, because any such argument has not been
preserved for appeal and is deemed abandoned. See Access Now, Inc. v. Southwest Airlines Co.,
385 F.3d 1324, 1330 (11th Cir. 2004). Indeed, any such argument would also be inconsistent
with Plaintiff’s concession, both in the district court and in its initial brief on appeal, that
Plaintiff was not challenging the disclosure requirements.

                                                 2